DISSENTING 'OPINION OP
MR. JUSTICE WOLE.
I am compelled to dissent from the opinion of the court.
It is true, as Galindo says, that every exchange causes two transfers of ownership, but to say that the exchange gives rise to two inscriptions is practically to beg the whole *920question. The exchange is not enough in itself to cause inscriptions in the registry. Before any inscription may be made the Mortgage Law requires a number of things to be done and one of the most essential of these is that the deed be presented to the registry for such inscription. If Juan acquires the property A in exchange with Pedro and requests that such property A should be recorded in Ms name, it is not a fact that such petition on the part of Juan produces an inscription in the registry in favor of Pedro of the property B transferred in exchange. To obtain an inscription for himself Pedro must present the necessary deed to the registry.
The registrar is the agent of the person who requests the inscription and it is to the persons who record their property rights that the Mortgage Law lends its assistance and makes an agent of the registrar. I think this is evident from a reading of the various sections of the Mortgage Law, of which I shall cite a few.
Article 3 of the Mortgage Law provides that to permit the record of a deed the title must come in the form of a public document, and we think it is plain that the document here mentioned does not mean another record or another registry, nor yet the will of the registrar, to protect a person who has made an exchange of property, but who has. not thought fit to protect his interest.
Article 9 provides what the record of the registry must contain and, among other things, the person in favor of whom the record is made and the date of its presentation in the registry; in other words, the person who is seeking the record.
Article 13 of the same law specifically provides for the record of servitudes and shows that the legislator has known how to speak clearly when he is placing an additional duty on a registrar.
Article 23, and this is perhaps one of-the most important, provides that the titles mentioned in articles- 2 and 5 that *921are not duly recorded or annotated cannot prejudice a third person. There must be a duty on the part of the registrar to record, and this duty must spring from the specific mandate of the Mortgage Law. The advice that the commentators may give is entitled to respect when the change of an •entry is a mere matter of administration, hut not when it •can produce the effect of annulling the rights of third persons by reason of a contract or sale executed by the person who, according to the registry, appears to he the owner of the property. The Mortgage Law is a series of precepts to protect third persons, and there is nothing in the letter or the spirit of that law which requires a registrar to defeat the rights of a third person.
Article 25 provides that the titles inscribed shall have their effect against third persons from the time they are recorded.
Coming to annotations (here we do not refer to the clearly understood duties of the registrar in regard to subdivision and the like), no duty arises under the Mortgage Law, as •originally ’ framed, to make any annotation until requested, .and by our special law the registrar is required to make such annotation without a request, hut only upon the presentation of a deed or the like, and his denial of the same.
There was no duty on the part of the registrar to make this annotation. A third person is only hound by the record or annotation duly made and not such annotations as are made by the registrar cle officio and without any request or legal obligations to do so.
The only marginal notes to which the rules of the Mortgage Law refer are expressed in articles 81, 82, 158, 179, and 229, of which the first two articles were repealed by the Law of 1902. In nearly all the articles which we have cited before the law clearly expresses what the registrar must do, and the maxim expressio unius est. exclusio alterius is applicable.
Again, in articles 11 and 16 of the Mortgage Law specific mention is made of exchanges showing that the Legislature *922had exchanges in mind, yet neither here nor in any other place is the registrar required to make the marginal note that is the object of this appeal.
I maintain that the annotation made by the registrar without request of any person and without any authority of law is absolutely a nullity. It makes no difference that in the registry certain unauthorized annotations are made because a third person is not bound to go to the registry to see if there are any notations, but if he does not go, he will be penalized, according to the Mortgage Law, by any record or annotation duly made to his prejudice. But as we have said before, the record must be one that is duly made by the registrar.
There may be in fact some reasons why Adelina Ramos never recorded the property exchanged with Emilia Llabrés y Ramos, and it may be that Emilia Llabrés y Ramos at the time of her sale to Rafael Roca was in point of fact the owner of the land that she attempted to convey. If she first made an exchange of property with Adelina Ramos and then fraudulently sold the property to Rafael Roca, the act of selling to Roca would be an offense against the Penal Code of Porto Rico, section 471. The presumption of innocence is against such theory.
It is suggested that while Rafael Roca y Roca, the appellant here, may be a third person and entitled to record his property in the- registry, yet the cautionary notice made by the registrar would first have to be canceled; but the argument is answered by similar reasoning to the foregoing. Article 82 of the Mortgage Law provides that inscriptions or annotations made by reason of a public deed should not be canceled, etc., but the records of which the article speaks are those which are made by virtue of public deeds and not by virtue of the voluntary acts of the registrar. This case coming here on an administrative appeal the court should have ordered the registrar to make the record of the deed presented and, if necessary, to cancel the unauthorized marginal note.